Decree affirmed. The petitioner seeks an appointment as guardian, with custody, of Wayne Clark Lovell born March 3, 1941, the adopted child of Clarence Harrison Stringer and Nina Eugenia Stringer, both of Shedd, Oregon. Nina is the natural mother of the child. The petition alleges that the parents are not “fit and suitable persons” for such custody. G. L. .(Ter. Ed.) c. 201, § 5. Before hearing the judge appointed a guardian ad litem to represent the interests of the minor. G. L. (Ter. Ed.) c. 215, § 56A. After hearing the judge entered a decree which recites, “ ... it appearing that said minor is under the age of fourteen years, and that the parents cannot be found to be unfit: It is decreed that said Nina Eugenia Stringer of Shedd, Oregon, be appointed guardian of the person and the estate of said minor . . . .” The case comes here upon an appeal from this decree by the guardian ad litem. Besides the finding of facts in the decree, the judge made a report of the material facts. The evidence is not reported. In the absence of a report of the evidence the findings of the judge must be accepted as true. Richards v. Forrest, 278 Mass. 547, 551 — 552. Birnbaum v. Pamoukis, 301 Mass. 559, 562. It is unnecessary to recite the facts on which the judge’s conclusions are based. His findings are sufficient to support the decree. Page v. Page, 329 Mass. 764. The decree was entered in accordance with the principles of law declared in Richards v. Forrest, 278 Mass. 547.